DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 03/25/2021 for application with case number 16/281831 (filed on 02/21/2019) in which claims 1-9 were originally presented for examination.

Status of Claims
Claims 1 & 3-6 are currently amended. Claims 2 & 9 have been cancelled. Claim 10 has been added as a new claim depending on claim 5. Accordingly, claims 1, 3-8 &10 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-040966, filed on 03/07/2018.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/21/2019 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

	Response to Arguments
Applicant’s arguments filed on 03/25/2021 have been fully considered and are addressed as follows:
Regarding the claim Interpretation under 35 USC §112(f): interpretation of claims 1, and 4-5 under 35 USC §112(f), is withdrawn, as the amended claims filed on 03/25/2021 have overcome the claim interpretation under §112(f) recited in the non-final office action mailed on 12/28/2020. 
Regarding the claim rejections under 35 USC §102(a)(1): Applicant's arguments regarding the rejections of the claims 1-9 as being clearly anticipated by the prior art of Lee et al. (PG Pub. No. 2016/0311323 A1) have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“Applicant respectfully submits that Lee fails to disclose that “a determination of whether to provide guidance relating to the start of the automated travel control is based on an elapsed time or a travel distance since the guidance was previously provided” as recited in claim 1 or that “guidance relating to the automated travel control is provided based on an estimation of how long the automated travel control will continue,” as recited in claim 4” (see Remarks pages 6-8; emphasis added)

The examiner respectfully disagrees. Examiner notes that Applicant’s arguments are all focusing on new limitations added to the amended base claims 1, and 4 apparently to overcome the current anticipation rejection under §102(a)(1) as recited in the non-final office action mailed on 12/28/2020. Those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant’s amendment.
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, and 10 are rejected under 35 USC §102(a)(1) as being clearly anticipated by PG Pub. No. US 2016/0311323 A1 to Lee et al. (hereinafter “Lee”).

As per claim 1, Lee teaches a control apparatus for controlling a vehicle (see Fig. 1, Fig. 2 [reproduced below for convenience], Fig. 22 & Abstract), the control apparatus comprising:
at least one processor (see Fig. 2, Fig. 22 & ¶[0013]: Controller 190); and
at least one memory storing instructions that, when executed by the at least one processor (see Fig. 2, Fig. 22, ¶¶[0075]-[0081]: The memory 130 may store various application programs for data processing or control of the controller 190), cause the at least one processor to at least:
perform automated travel control of the vehicle (see Fig. 2: Driving Unit 160, and see Fig. 22 & ¶[0282]: driving manipulation device [automated travel control] provided in the vehicle may include at least one of a direction manipulation device or a speed manipulation device); and
provide guidance relating to the automated travel control in response to a start of the automated travel control (see Fig. 2: Display 170, see Fig. 22: Display Apparatus 100 [provide , Display 170 & Controller 190, see ¶[0013]: a display apparatus (100) [provide guidance] including a display (170), and a controller (190), and see ¶¶[0279]-[0282]: The controller 190 monitors the manipulation variable of the driving manipulation device [automated travel control] provided in the vehicle), wherein 


    PNG
    media_image1.png
    826
    753
    media_image1.png
    Greyscale

Lee’s Fig. 2


a determination of whether to provide guidance relating to the start of the automated travel control is based on an elapsed time or a travel distance since the guidance was previously provided (see ¶[0013]: controller (190) configured to monitor a manipulation variable of a driving manipulation device provided to a vehicle, to select any one driving mode [the start corresponding to the manipulation variable of the driving manipulation device [based on an elapsed time or a travel distance] from among a plurality of predetermined driving modes [guidance was previously provided], and to control the display to display different information [provide guidance] according to the plurality of driving modes, wherein, when a driving mode corresponding to a relatively small manipulation variable is selected, the controller decreases driving information displayed on the display and increases convenience information [provide guidance] displayed on the display, as compared to when a driving mode corresponding to a relatively large manipulation variable is selected, see ¶[0294]: the first driving mode may block the autonomous driving function such that the driver directly drives the vehicle and may display, on the display 170 , more driving information than in a section in which the autonomous driving function is allowed. In addition, the second driving mode may execute the autonomous driving function [the start of the automated travel control] such that the vehicle is autonomously driven and display, on the display 170, more convenience information [provide guidance] than in a section to which a grade for prohibiting the autonomous driving function is allocated, see ¶[0315]: the controller 190 may release the first driving mode and select the second driving mode when the state, in which the point of gaze of the driver deviates from the predetermined area [travel distance], is maintained for a predetermined time [elapsed time] or more in a state of setting the vehicle to the first driving mode [the guidance was previously provided], and see ¶[0353]: In order to prevent the second driving mode from being unnecessarily selected even when automatic execution of the autonomous driving function is not necessary, the controller 190 may release the first driving mode and select the second driving mode when the state in which the manipulation variables of all the driving manipulation devices are less than the reference value is maintained for a predetermined time [elapsed time] or more).

As per claim 2, (Cancelled).

As per claim 3, Lee teaches the control apparatus according to claim 1, accordingly, the rejection of claim 1 above is incorporated.
Lee further teaches wherein the elapsed time or the travel distance since the guidance was previously provided is determined for each individual driver (see ¶[0011]: the present invention is to provide a display apparatus for determining whether an autonomous driving function is executed based on a manipulation variable of a driving manipulation device provided to a vehicle, changing the type or amount of information displayed on a display to rapidly change the driving mode of the vehicle according to driver intention [individual driver] and providing information suitable for a current driving mode to the driver, see ¶[0081]: The memory 130 may store various application programs for data processing or control of the controller 190 and a variety of data for operation of an electronic control device, such as settings information set by the driver [individual driver]. The memory 130 may pre-store information to be displayed on the display 170 according to internal environment information or external environment information of the vehicle 1, see ¶[0101]: The display apparatus 100 according to the embodiments of the present invention can increase safety during driving and driver convenience [individual driver] by controlling the display 170 according to the internal environment information, external environment information or driving mode of the vehicle 1, see ¶[0117]: the internal environment information may include driver information [individual driver] and information about the vehicle 1, see ¶[0129]: the controller 190 may control operation of the transparent display 171 based on the gaze information of the driver [individual driver] among a variety of internal environment information, and see ¶[0315]: the controller 190 may release the first driving mode and select the second driving mode when the state, in which the point of gaze of the driver [individual driver] deviates from the predetermined area [travel distance], is maintained for a predetermined time [elapsed time] or more in a state of setting the vehicle to the first driving mode [guidance was previously provided]).

As per claim 4, Lee teaches a control apparatus for controlling a vehicle (see Fig. 1, Fig. 2 [reproduced above for convenience], Fig. 22 & Abstract), the control apparatus comprising:
at least one processor (see Fig. 2, Fig. 22 & ¶[0013]: Controller 190); and
at least one memory storing instructions that, when executed by the at least one processor (see Fig. 2, Fig. 22, ¶¶[0075]-[0081]: The memory 130 may store various application programs for data processing or control of the controller 190), cause the at least one processor to at least:
perform automated travel control of the vehicle (see Fig. 2: Driving Unit 160, and see Fig. 22 & ¶[0282]: driving manipulation device [automated travel control] provided in the vehicle may include at least one of a direction manipulation device or a speed manipulation device); and
provide guidance relating to the automated travel control in response to the automated travel control being started (see Fig. 2: Display 170, see Fig. 22: Display Apparatus 100 [provide guidance], Display 170 & Controller 190, see ¶[0013]: a display apparatus (100) [provide guidance] including a display (170), and a controller (190), and see ¶¶[0279]-[0282]: The controller 190 monitors the manipulation variable of the driving manipulation device [automated travel control] provided in the vehicle), wherein 
guidance relating to the automated travel control is provided based on an estimation of how long the automated travel control will continue (see ¶[0013]: controller (190) configured to monitor a manipulation variable of a driving manipulation device provided to a vehicle, to select any one driving mode corresponding to the manipulation variable of the driving manipulation device from among a plurality of predetermined driving modes, and to control the display to display different information [guidance] according to the plurality of driving modes, wherein, when a driving mode corresponding to a relatively small manipulation variable is selected, the controller decreases driving information displayed on the display and increases convenience information [guidance] displayed on the display, as compared to when a driving mode corresponding to a relatively large manipulation variable is selected, see ¶[0294]: the first driving mode may block the autonomous driving function such that the driver directly drives the vehicle and may display, on the display 170 , more driving information than in a section in which the autonomous driving function is allowed. In addition, the second driving mode may execute the autonomous driving function such that the vehicle is autonomously driven and display, on the display 170, more convenience information [guidance] than in a section to which a grade for prohibiting the autonomous driving function is allocated, see ¶[0315]: the controller 190 may release the first driving mode and select the second driving mode when the state, in which the point of gaze of the driver deviates from the predetermined area, is maintained for a predetermined time [estimation of how long the automated travel control will continue] or more in a state of setting the vehicle to the first driving mode, and see ¶[0353]: In order to prevent the second driving mode from being unnecessarily selected even when automatic execution of the autonomous driving function is not necessary, the controller 190 may release the first driving mode and select the second driving mode when the state in which the manipulation variables of all the driving manipulation devices are less than the reference value is maintained for a predetermined time [estimation of how long the automated travel control will continue] or more).

As per claim 5, Lee teaches the control apparatus according to claim 1, accordingly, the rejection of claim 1 above is incorporated. Lee further teaches wherein the automated travel control includes a first travel control, and a second travel control that is lower in a driver task or higher in a degree of automation than the first travel control (see ¶[0289]-[0290]: The controller 190 may select any one driving mode corresponding to the manipulation variable of the driving manipulation device among a plurality of driving modes. The plurality of driving modes may be distinguished depending on whether an autonomous driving function is allowed. For example, a driving mode for blocking the autonomous driving function is a first driving mode [first travel control] and a driving mode for allowing an autonomous driving function may be a second driving mode [second travel control], and see ¶[0293]: the controller 190 [operation apparatus] may execute the autonomous driving function [operation] such that the vehicle is autonomously driven), and
when executed, the instructions further cause the process to at least provide a first guidance and a second guidance, the first guidance being configured for a first request to a driver in the first travel control, the second guidance being configured for a second request to the driver in the second travel control (see ¶[0013]: controller (190) configured to monitor a manipulation variable [request] of a driving manipulation device provided to a vehicle, to select any one driving mode corresponding to the manipulation variable of the driving manipulation device from among a plurality of predetermined driving modes, and to control the display to display different information [guidance] according to the plurality of driving modes, wherein, when a driving mode corresponding to a relatively small manipulation variable is selected, the controller decreases driving information displayed on the display and increases convenience information [guidance] displayed on the display, as compared to when a driving mode corresponding to a relatively large manipulation variable is selected, and see ¶[0294]: the first driving mode may block the autonomous driving function such that the driver directly drives the vehicle and may display, on the display 170, more driving information [first guidance] than in a section in which the autonomous driving function is allowed. In addition, the second driving mode may execute the autonomous driving function such that the vehicle is autonomously driven and display, on the display 170, more convenience information [second guidance] than in a section to which a grade for prohibiting the autonomous driving function is allocated).

As per claim 6, Lee teaches the control apparatus according to claim 5, accordingly, the rejection of claim 5 above is incorporated.
Lee further teaches wherein the guidance is provided when a preliminary condition is satisfied, the preliminary condition being more relaxed than a switching condition for switching from the second travel control to the first travel control (see ¶[0227]: The controller 190 may switch the driving mode of the vehicle 1 from any one of the manual driving mode [first travel control] and the autonomous driving mode [second travel control] to the other based on the input information of the driving mode [switching condition]. The controller 190 may generate different control signals according to the driving mode before or after switching the driving mode of the vehicle 1, see ¶[0294]: the first driving mode may block the autonomous driving function such that the driver directly drives the vehicle and may display, on the display 170, more driving information [first guidance] than in a section in which the autonomous driving function is allowed. In addition, the second driving mode may execute the autonomous driving function such that the vehicle is autonomously driven and display, on the display 170, more convenience information [second guidance] than in a section to which a grade for prohibiting the autonomous driving function is allocated, and see ¶[0447] & ¶[0518]: The controller 190 may determine whether the state of the driver satisfies a predetermined condition [preliminary condition] when the vehicle enters the section, to which the third grade is allocated. Here, the third grade may be allocated to the section allowing the autonomous driving function according to the state of the driver. The controller 190 may select the second driving mode [second travel control] corresponding to the third grade, only when the state of the driver satisfies the predetermined condition).

As per claim 7, Lee teaches a vehicle (see Fig. 1A, Fig. 1B, Abstract, ¶¶[0011]-[0013], and ¶¶[0279]-[0294]: A vehicle display apparatus and a method for controlling the same are disclosed. The display apparatus includes a display and a controller configured to monitor a manipulation variable of a driving manipulation device provided to a vehicle … the present invention is to provide a display apparatus for determining whether an autonomous driving function is executed based on a manipulation variable of a driving manipulation device provided to a vehicle) comprising the control apparatus according to claim 1, accordingly, the rejection of claim 1 above is incorporated.

As per claim 8, Lee teaches a vehicle (see Fig. 1A, Fig. 1B, Abstract, ¶¶[0011]-[0013], ¶¶[0279]-[0294], ¶[0315], and ¶[0353]: A vehicle display apparatus and a method for controlling the same are disclosed. The display apparatus includes a display and a controller configured to monitor a manipulation variable of a driving manipulation device provided to a vehicle … the present invention is to provide a display apparatus for determining whether an autonomous driving function is executed based on a manipulation variable of a driving manipulation device provided to a vehicle) comprising the control apparatus according to claim 4, accordingly, the rejection of claim 4 above is incorporated.

As per claim 9, (Cancelled).

As per claim 10, Lee teaches the control apparatus according to claim 5, accordingly, the rejection of claim 5 above is incorporated.
Lee further teaches wherein the guidance includes at least one of a notification of a start of the travel control, a request to the driver, cautions in automated driving, or tips for automated driving (see ¶[0139]: the controller 190 may control the display 170 to display a message notifying the driver that switching from the first driving mode to the second driving mode is blocked and the driver should directly drive the vehicle [request to the driver], see ¶[0299], ¶[0334], ¶[0340] & ¶¶[0431]-[0435]: the controller 190 may control the display 170 to display information 1001 notifying the driver that the first driving mode is selected [start of the travel control], and see Fig. 38 & ¶[0521]: the controller 190 may block the autonomous driving function. At this time, the controller 190 may display information 1005 (e.g., "Keep eyes forward") [request to the driver] indicating that the point of gaze of the driver should be located within the predetermined area in one region of the display 170).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/T.E./Examiner, Art Unit 3661 


/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661